TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00182-CV




                                            In re J. D.




                        ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator’s filing, which we treat as a petition for writ of mandamus based on the

substance of his filing, is denied. See Tex. R. App. P. 52.8(a); see also Surgitek, Bristol-Myers

Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (considering the substance of pleading rather

than form or caption to determine its nature).



                                                 __________________________________________
                                                 Darlene Byrne, Chief Justice



Before Chief Justice Byrne, Justices Kelly and Smith

Filed: April 14, 2022